           Case 1:20-cv-01309-VSB Document 30 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        4/19/2021
BEATRICE S. IVY,                                          :
                                                          :
                                        Plaintiff,        :
                                                          :        20-CV-1309 (VSB)
                      -against-                           :
                                                          :             ORDER
MTA METRO-NORTH COMMUTER                                  :
RAILROAD,                                                 :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On April 15, 2021, Defendant filed a motion to dismiss the complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 26.) Under Federal Rule of Civil

Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by May 6, 2021. It is unlikely

that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by May 17, 2021. Defendant’s reply, if any, shall be

served by May 31, 2021. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual.

        The Clerk of Court is respectfully directed to mail a copy of this order to pro se Plaintiff.
        Case 1:20-cv-01309-VSB Document 30 Filed 04/19/21 Page 2 of 2




SO ORDERED.

Dated: April 19, 2021
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
